Amendments for IRC §409A and FAS 123R

 

AMENDMENT TO

WSFS FINANCIAL CORPORATION

2005 INCENTIVE PLAN

 

This Amendment to the WSFS Financial Corporation 2005 Incentive Plan (the
“Plan”) is made, effective as of December 31, 2008.

 

WHEREAS, the Personnel and Compensation Committee of the Board of Directors of
WSFS Financial Corporation (the “Company”) has determined that it is in the best
interests of the Company to amend the Plan so as to meet the requirements of
Internal Revenue Code Section 409A and to update the anti-dilution provisions to
avoid unintended accounting charges in the event of an equity restructuring,

 

NOW, THEREFORE, the Plan is hereby amended, effective as of December 31, 2008,
as follows:

 

1.         Section 14.3 is amended by substituting the words “or in
installments” for the words “in installments, or

            on a deferred basis”.

 

 

2.

Section 14.4 is deleted in its entirety.

 

3.         Section 15.1 is deleted and replace with the following sections 15.1,
15.2 and 15.3:

 

“15.1.  MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Notwithstanding the foregoing, the Committee shall
not make any adjustments to outstanding Options or SARs that would constitute a
modification or substitution of the stock right under Treas. Reg. Sections
1.409A-1(b)(5)(v) that would be treated as the grant of a new stock right or
change in the form of payment for purposes of Code Section 409A. Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Shares, or a combination
or consolidation of the outstanding Stock into a lesser number of

 

LEGAL02/31056701v1

 

--------------------------------------------------------------------------------

Shares, the authorization limits under Section 5.1 and 5.4 shall automatically
be adjusted proportionately, and the Shares then subject to each Award shall
automatically, without the necessity for any additional action by the Committee,
be adjusted proportionately without any change in the aggregate purchase price
therefor.

 

15.2     DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of
any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code Section
162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

 

15.3     GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.”

 

 

4.

The following Section 17.16 is added:

 

 

17.16.

SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

 

(a)       General. It is intended that the payments and benefits provided under
the Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.

 

(b)       Definitional Restrictions. Notwithstanding anything in the Plan or in
any Award Certificate to the contrary, to the extent that any amount or benefit
that

 

- 2 -

LEGAL02/31056701v1

 



 

--------------------------------------------------------------------------------

would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installment) would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award upon a Change in Control, Disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Award Certificate that is permissible under Section 409A. If this provision
prevents the application of a different form of payment of any amount or
benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.

 

(c)       Six-Month Delay in Certain Circumstances. Notwithstanding anything in
the Plan or in any Award Certificate to the contrary, if any amount or benefit
that would constitute non-exempt “deferred compensation” for purposes of Section
409A of the Code would otherwise be payable or distributable under this Plan or
any Award Certificate by reason of a Participant’s separation from service
during a period in which the Participant is a Specified Employee (as defined
below), then, subject to any permissible acceleration of payment by the
Committee under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations
order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes): (i) the amount of such non-exempt deferred compensation that
would otherwise be payable during the six-month period immediately following the
Participant’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the Participant’s
separation from service (or, if the Participant dies during such period, within
30 days after the Participant’s death) (in either case, the “Required Delay
Period”); and (ii) the normal payment or distribution schedule for any remaining
payments or distributions will resume at the end of the Required Delay Period.
For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.

 

- 3 -

LEGAL02/31056701v1

 



 

--------------------------------------------------------------------------------

(d)       Grants to Employees of Affiliates. Eligible Participants who are
service providers to an Affiliate may be granted Options or SARs under this Plan
only if the Affiliate qualifies as an “eligible issuer of service recipient
stock” within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations
under Code Section 409A.

 

(e)       Fair Market Value of Unlisted Stock. If at any time the Stock ceases
to bet listed on a securities exchange, the Fair Market Value of the Stock as of
any given date shall, for purposes of the Plan and any Award, be determined by
such method as the Committee determines in good faith to be reasonable and in
compliance with Section 409A of the Code.

 

(f)        Design Limits on Options and SARs. Notwithstanding anything in this
Plan or any Award Certificate, no Option or Stock Appreciation Right granted
under this Plan shall (i) provide for Dividend Equivalents or (ii) have any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise or disposition of the Option or Stock Appreciation
Right.

 

(g)       Timing of Distribution of Dividend Equivalents. Unless otherwise
provided in the applicable Award Certificate, and Dividend Equivalents granted
with respect to an Award hereunder (other than Options or SARs, which shall have
no Dividend Equivalents) will be paid or distributed no later than the 15th day
of the 3rd month following the later of (i) the calendar year in which the
corresponding dividends were paid to shareholders, or (ii) the first calendar
year in which the Participant’s right to such Dividends Equivalents is no longer
subject to a substantial risk of forfeiture.

 

(h)       Anti-Acceleration Rules. Notwithstanding anything in the Plan, the
Committee may not accelerate the payment of any Award if such acceleration would
violate Section 409A(a)(3) of the Code.”

 

 

5.

Except as amended hereby, the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned, being a duly authorized officer of WSFS
Financial Corporation, has executed this instrument for and on behalf of the
Company to be effective as of the date and time indicated above.

 

WSFS FINANCIAL CORPORATION

 

 

By:_______________________

 

 

- 4 -

LEGAL02/31056701v1

 



 

 